Petition for Writ of Mandamus Denied and
Memorandum Opinion filed March 23, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00176-CV

 
In Re Marshall James Frazier,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On March 5, 2010, relator, Marshall James Frazier,
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t
Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this Court to compel the Honorable John Phillips,
presiding judge of the 314th District Court of Harris County, to dismiss the
underlying suit affecting the parent-child relationship filed by the Texas
Department of Family and Protective Services (the “TDFPS”), and order the
immediate return of the children to him.  
            In
his petition, relator claims the trial court should not have (1) continued the
suit affecting the parent-child relationship case beyond the statutory limit of
one year and extension of 180 days with the children remaining in foster care or
under the conservatorship of the TDFPS; and (2) ordered that the TDFPS remain
as temporary conservator of the children after dismissal of the suit affecting
the parent-child relationship and the re-filing of the suit when there are no
new allegations warranting removal or termination.  
            To
be entitled to the extraordinary relief of a writ of mandamus, the relator must
show that the trial court clearly abused its discretion and there is no
adequate remedy by appeal.  In re Team Rocket, L.P., 256 S.W.3d 257, 259
(Tex. 2008) (orig. proceeding).  Relator has not provided copies of the order
dismissing the first suit affecting the parent-child relationship filed by the
TDFPS or the petition filed by the TDFPS in the second suit which relator
references in his petition for writ of mandamus.  Additionally, there may be
other documents not referred to in relator’s petition, also material to his
claim for relief.  Relator has not met his burden of providing a sufficient
record establishing his right to mandamus relief.  See Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App. P. 52.3(k),
52.7.  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus and motion for temporary emergency relief.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Seymore, and Brown.